


Exhibit 10.18

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 4, 2013, to be effective as of September 30, 2013, among UNIVERSAL
AMERICAN CORP., a Delaware corporation (the “Borrower”), other Loan Parties,
certain Lenders party to the Credit Agreement (hereinafter defined) and BANK OF
AMERICA, N.A., as the Administrative Agent for the Lenders.

 

The Borrower, the Lenders and the Administrative Agent are party to the Credit
Agreement dated as of March 2, 2012 (as heretofore amended or modified, the
“Credit Agreement”), and have agreed, upon the following terms and conditions,
to amend the Credit Agreement in certain respects. Accordingly, for valuable and
acknowledged consideration, the Borrower, the Lenders and the Administrative
Agent agree as follows:

 

1.                                      Defined Terms.  Unless otherwise stated
in this Amendment, terms defined in the Credit Agreement have the same meanings
when used in this Amendment.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 The following definitions are added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Interim Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Indebtedness of the Borrower and its Subsidiaries, on a consolidated
basis, as of such date to (b) the sum of (i) all Indebtedness of the Borrower
and its Subsidiaries, on a consolidated basis, as of such date plus
(ii) consolidated shareholders’ equity (excluding accumulated other
comprehensive income) of the Borrower and its Subsidiaries as of such date
determined in accordance with GAAP.

 

“Interim Period” means the period commencing on September 30, 2013 to and
including December 31, 2014. The Interim Period shall include the fiscal quarter
ending on September 30, 2013.

 

“Liquid Assets” means, at any time of determination, the sum of (a) the
difference of (i) the Revolving Credit Facility then in effect minus (ii) the
Total Revolving Credit Outstandings plus (b) unrestricted cash and Cash
Equivalents of the Borrower (excluding its Subsidiaries).

 

(b)                                 The definition of “Pro Forma Compliance” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
at the end thereof:

 

“Notwithstanding the foregoing, during the Interim Period, the reference to
Section 7.11(b) and (c) in the foregoing clause (a) shall be deemed to be
Section 7.11(d), (e) and (f), provided that in determining Pro Forma Compliance
during the Interim Period, the maximum permitted Interim Leverage Ratio
referenced in Section 7.11(d) shall be deemed to be 20%.”

 

--------------------------------------------------------------------------------


 

(c)                                  Each of Section 7.02(j) and
Section 7.03(h)(iv) of the Credit Agreement is hereby amended by adding “, if
applicable” immediately after the reference to “Section 7.11(b)”.

 

(d)                                 Section 7.06(e) of the Credit Agreement is
hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, this clause (e) shall not apply during the
Interim Period.”

 

(e)                                  Section 7.06 of the Credit Agreement is
hereby amended by adding the following clause (f) at the end thereof:

 

“(f) during the Interim Period, the Borrower may make Restricted Payments in
cash not to exceed $20,000,000, in the aggregate, solely for the purpose of
redeeming the Equity Interests of Borrower owned by certain holders of 5% or
more of the Equity Interests of the Borrower and their respective Affiliates;
provided that (i) the Borrower shall notify the Administrative Agent of each
such Restricted Payment at least five (5) Business Days in advance, (ii) each
time the Borrower makes such Restricted Payment, the Borrower shall, at the same
time, prepay the principal amount of the Term Facility Loans in an amount equal
to 50% of such Restricted Payment and such amount shall be applied to the
principal repayment installments with respect to the Term Facility under
Section 2.07(a) in direct order of maturity, and (iii) no Term Facility Lender
may reject its portion of such prepayment.”

 

(f)                                   Section 7.11(b) of the Credit Agreement is
hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, compliance with this clause (b) shall not be
required with respect to each fiscal quarter ending during the Interim Period;
provided that (i) the Applicable Rate during the Interim Period shall continue
to be determined based on the Consolidated Leverage Ratio and (ii) the Borrower
shall continue to deliver the Compliance Certificate, including information
regarding Consolidated Leverage Ratio, in accordance with
Section 6.02(b) hereof.”

 

(g)                                  Section 7.11(c) of the Credit Agreement is
hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, compliance with this clause (c) shall not be
required with respect to each fiscal quarter ending during the Interim Period;
provided the Borrower shall continue to deliver the Compliance Certificate,
including information regarding Consolidated Debt Service Coverage Ratio, in
accordance with Section 6.02(b) hereof.”

 

(h)                                 Section 7.11 of the Credit Agreement is
hereby amended by adding the following clauses (d), (e) and (f) at the end
thereof:

 

“(d) Interim Leverage Ratio.  Permit the Interim Leverage Ratio to be more than
22.5% at any time during the Interim Period.

 

2

--------------------------------------------------------------------------------


 

(e) Minimum Liquidity.  Permit the Liquid Assets to be less than $95,000,000 at
any time during the Interim Period.

 

(f) Aggregate Risk Based Capital.  Permit the Risk Based Capital Ratio, on an
aggregate basis for all Regulated Insurance Companies, as of the end of any
quarterly accounting period during the Interim Period, to be less than
2.00:1.00.”

 

(i)                                     During the Interim Period, Schedule 1 to
Exhibit D (Compliance Certificate) of the Credit Agreement shall be replaced
with Appendix A attached hereto.

 

3.                                      Conditions Precedent to Effectiveness of
Amendment.  This Amendment shall not be effective unless and until:

 

(a)                                 the Administrative Agent receives:

 

(i)                                     counterparts of this Amendment executed
by the Borrower and the other Loan Parties, the Required Lenders and the
Administrative Agent;

 

(ii)                                  payment of the Term Facility Loans in the
principal amount of $17,835,739.20 (representing the aggregate principal amount
required to be paid during the Interim Period (other than the installment
payment required on September 30, 2013) under Section 2.07(a) of the Credit
Agreement), together with accrued interest thereon (the “Required Amortization
Payment”); provided that the Borrower may not request a Borrowing under the
Revolving Credit Facility and use the proceeds of such Borrowing to make such
Required Amortization Payment;

 

(iii)                               payment of an amendment fee to each Lender
that executes and delivers this Amendment at or before noon, New York time on
October 31, 2013, in an amount equal to 0.125% of the sum of (i) the outstanding
principal balance of the Term Facility Loan owing to such Lender and (ii) the
Revolving Credit Commitment of such Lender, in each case immediately before
giving effect to the Required Amortization Payment;

 

(iv)                              payment of all fees set forth in the Fee
Letter executed in connection with this Amendment; and

 

(v)                                 payment of all reasonable expenses,
including reasonable legal fees and expenses of counsel to the Administrative
Agent, incurred by the Administrative Agent in connection with this Amendment;

 

(b)                                 all representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents are
true and correct in all respects as of the date hereof as if made on the date
hereof, except to the extent that such representations and warranties expressly
relate solely to an earlier date, in which case such representations and
warranties were true and accurate in all respects on and as of such earlier
date;

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to the
transactions contemplated in this Amendment; and

 

3

--------------------------------------------------------------------------------


 

(d)                                 the Administrative Agent receives duly
executed officer certificates, together with all amendments and supplements to
the Organization Documents of the Loan Parties since March 2, 2012.

 

4.                                      Acknowledgment and Ratification.

 

(a)                                 As a material inducement to the
Administrative Agent and Lenders to execute and deliver this Amendment, the
Borrower and each other Loan Party (i) consent to the agreements in this
Amendment, and (ii) agree and acknowledge that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of Borrower or the other Loan
Parties under their respective Loan Documents, which Loan Documents shall remain
in full force and effect, and all Liens, guaranties, and rights thereunder are
hereby ratified and confirmed.  The receipt of each other Loan Party’s consent
and acknowledgement hereunder shall not constitute a requirement that the
Administrative Agent and Lenders obtain such consent or acknowledgement in
connection with any other amendment, modification, or waiver of any term or
provision of any Loan Documents.

 

(b)                                 The Borrower agrees that prior to
December 31, 2014, it shall not request any increase in the Revolving Credit
Facility or the Term Facility, or to request any Additional Term Facility, and
any such request shall be disregarded and shall be of no effect whatsoever.

 

(c)                                  The Lenders hereby acknowledge that the
Required Amortization Payment represents installment payments required to be
made by the Borrower under Section 2.07(a) of the Credit Agreement during the
Interim Period (other than the installment payment required on September 30,
2013). For the avoidance of doubt, the Required Amortization Payment shall be
applied to the principal repayment installments with respect to the Term
Facility under Section 2.07(a) of the Credit Agreement in direct order of
maturity.

 

(d)                                 The Administrative Agent, the Lenders and
the Borrower agree that in calculating Excess Cash Flow, (i) only $3,567,147.84
of the Required Amortization Payment shall be included in clause (b)(ii) of the
definition of “Excess Cash Flow” for the Excess Cash Flow Period ending on
December 31, 2013, and (ii) the remainder of the Required Amortization Payment
shall be included in clause (b)(ii) of the definition of “Excess Cash Flow” for
the Excess Cash Flow Period ending on December 31, 2014.

 

(e)                                  Without limiting any applicable terms or
conditions in the Credit Agreement, the Administrative Agent, the Lenders and
the Borrower acknowledge that as of the date hereof and in addition to the
amount permitted under Section 7.06(f) of the Credit Agreement, the amount of
Restricted Payments the Borrower may make under Section 7.06(d) of the Credit
Agreement is $45,222,000.

 

5.                                      Eligible Contract Participant Status.

 

(a)                                 Any Guarantee of, or collateral securing,
the Obligations, provided by a Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (the “Specified Loan Party”) shall
not include the Excluded Swap Obligation.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Party that is a Qualified ECP Loan
Party hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Loan Party’s obligations and undertakings hereunder voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Loan Party hereunder shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full. Each Qualified ECP Loan Party
intends this clause (b) to constitute, and this clause (b) shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

(c)                                  “Swap Obligations” means, with respect to
any Loan Party, any obligation to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

 

(d)                                 “Excluded Swap Obligation” means, with
respect to any Loan Party, any Swap Obligation if, and to the extent that, all
or a portion of the Guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or the Commodity Futures Trading
Commission by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Swap Obligation or security interest is or
becomes illegal.

 

(e)                                  “Qualified ECP Loan Party” shall mean, at
any time, each Loan Party with total assets exceeding $10,000,000 or that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1418(A)(v)(II) of the Commodity Exchange Act.

 

6.                                      Representations.  Each Loan Party
represents and warrants to the Administrative Agent and the Lenders as follows:
(a) the execution, delivery and performance by such Loan Party of this Amendment
has been duly authorized by all necessary corporate action; (b) after giving
effect to this Amendment, all representations and warranties made or deemed made
by each Loan Party in the Loan Documents are true and correct in all respects as
of the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date, in
which case such representations and warranties were true and accurate in all
respects on and as of such earlier date; and (c) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing as of
the date hereof.

 

7.                                      Effect of Amendment.  This Amendment is
a Loan Document.  Except as expressly modified and amended by this Amendment,
all of the terms, provisions and conditions of the Loan Documents shall remain
unchanged and in full force and effect. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any rights of
Lenders under

 

5

--------------------------------------------------------------------------------


 

any Loan Document, nor constitute a waiver under any of the Loan Documents. If
any part of this Amendment is for any reason found to be unenforceable, all
other portions of it shall nevertheless remain enforceable.  The Loan Documents
and any and all other documents heretofore, now or hereafter executed and
delivered pursuant to the terms of the Credit Agreement are hereby amended so
that any reference to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.

 

8.                                      Expenses.  The Borrower shall pay all
reasonable fees and expenses paid or incurred by the Administrative Agent
incident to this Amendment, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s counsel in connection with the
negotiation, preparation, delivery and execution of this Amendment and any
related documents.

 

9.                                      Waivers.

 

(a)                                 Each Lender that executes and delivers this
Amendment hereby waives all breakage costs incurred by it and required to be
paid by the Borrower pursuant to Section 3.05 of the Credit Agreement in
connection with the Required Amortization Payment.

 

(b)                                 Each Loan Party (i) acknowledges and agrees
that, as of the date hereof, it has no actual or potential claim or cause of
action against the Administrative Agent or any Lender relating to any Loan
Documents or any actions or events occurring on or before the date of this
Amendment and (ii) waives and releases any right to assert such claim or cause
of action to the extent based on actions or events occurring on or before the
date hereof.

 

11.                               Governing Law.  This Amendment shall be
governed by and construed in accordance with and be governed by the laws of the
State of New York, without regard to conflict of laws principles.

 

12.                               Counterparts.  This Amendment may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed signature page to this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

13.                               ENTIRETY.  THIS AMENDMENT, THE CREDIT
AGREEMENT, AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE
PARTIES AND SUPERCEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING
TO THE SUBJECT MATTER HEREOF.  THESE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

14.                               Parties.  This Amendment binds and inures to
the benefit of the Borrower, the other Loan Parties, the Administrative Agent,
the Lenders and their respective permitted successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.]

 

6

--------------------------------------------------------------------------------

 

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Corp., as the Borrower,
the other Loan Parties, Bank of America, N.A., as the Administrative Agent, and
certain Lenders party thereto.

 

 

THE BORROWER:

 

 

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

OTHER LOAN PARTIES:

 

 

 

 

UNIVERSAL AMERICAN HOLDINGS LLC

 

 

 

 

By:

UNIVERSAL AMERICAN CORP.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

s/s Robert A. Waegelein

 

 

Name:

Robert A. Waegelein

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

HERITAGE HEALTH SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

Executive Vice President

 

 

 

 

 

 

 

APS PARENT, INC.

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Corp., as the Borrower,
the other Loan Parties, Bank of America, N.A., as the Administrative Agent, and
certain Lenders party thereto.

 

 

 

UAM/APS HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

Vice President

 

 

 

 

 

 

 

COLLABORATIVE HEALTH SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

Executive Vice President

 

 

 

 

 

 

 

COLLABORATIVE HEALTH SOLUTIONS, LLC

 

 

 

 

By:

UNIVERSAL AMERICAN CORP.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

 

Name:

Robert A. Waegelein

 

 

Title:

President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Corp., as the Borrower,
the other Loan Parties, Bank of America, N.A., as the Administrative Agent, and
certain Lenders party thereto.

 

 

 

APS HEALTHCARE, INC.

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

President

 

 

 

 

 

 

 

APS HEALTHCARE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

President

 

 

 

 

 

 

APS HEALTHCARE BETHESDA, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

President

 

 

 

 

 

 

 

INNOVATIVE RESOURCE GROUP, LLC

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

President

 

 

 

 

 

 

 

HARMONY HEALTH, INC.

 

 

 

 

 

 

 

By:

/s/ James P. McAleer

 

Name:

James P. McAleer

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Corp., as the Borrower,
the other Loan Parties, Bank of America, N.A., as the Administrative Agent, and
certain Lenders party thereto.

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

By:

/s/Aamir Saleem

 

Name:

Aamir Saleem

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Corp., as the Borrower,
the other Loan Parties, Bank of America, N.A., as the Administrative Agent, and
certain Lenders party thereto.

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Vera B. McEvoy

 

Name:

Vera B. McEvoy

 

Title:

Healthcare Officer

 

 

 

 

 

 

 

SunTrust Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine Bass

 

Name:

Katherine Bass

 

Title:

Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jennifer Hwang

 

Name:

Jennifer Hwang

 

Title:

Vice President

 

 

 

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard A. Lopatt

 

Name:

Richard A. Lopatt

 

Title:

Vice President

 

 

 

 

 

 

 

ASSOCIATED BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Liliana Huerta

 

Name

Liliana Huerta

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Corp., as the Borrower,
the other Loan Parties, Bank of America, N.A., as the Administrative Agent, and
certain Lenders party thereto.

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Brandon Kelley

 

Name:

Brandon Kelley

 

Title:

Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------
